Case 5:20-cr-00029-gwc Document1 Filed 02/20/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF VERMONT

UNITED STATES OF AMERICA, )
V. Criminal No. 4° 2C ~c¢r : 54 i, |
MICHAEL A. GONZALEZ,
Defendant. )
INDICTMENT
The Grand Jury charges:

On or about September 23, 2019, defendant MICHAEL A. GONZALEZ, in connection
with his attempted acquisition of a firearm from a licensed dealer, knowingly made a false and
fictitious written statement on the ATF Form 4473 which was intended to and likely to deceive
such dealer as to a fact material to the lawfulness of the sale of such firearm; that is MICHAEL
A. GONZALEZ falsely represented that he was not under indictment or information in any court
for a felony or any other crime for which the judge could imprison him for more than one year,
when, in fact, he had been charged by information on August 26, 2019 with First Degree
Aggravated Assault with a Weapon, in violation of 13 V.S.A. § 1043(a)(2), a crime punishable
by up to 15 years’ imprisonment.

(18 U.S.C. §§ 922(a)(6), 924(a)(2))

A TRUE BILL

 

——__—..
an (by JAO)

CHRTSTINA E. NOLAN
United States Attorney
Burlington, Vermont
February 20, 2020

 
